 Case 1:20-cv-03381-AMD-JO Document 1 Filed 07/28/20 Page 1 of 4 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


RICARDO SHIVTAHAL,                                     CASE NO.

                       Plaintiff,
                                                       COMPLAINT
               -against-

ADMIN RECOVERY, LLC,

                       Defendant.



       NOW COMES Plaintiff, Ricardo Shivtahal ("Plaintiff"), by and through his attorneys,

and for his Complaint against Defendant, Admin Recovery, LLC ("Defendant"), alleges as

follows:

                                      Nature of the Action

       1.      This action is brought by Plaintiff pursuant to the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                             Parties

       2.      Plaintiff is a natural person residing in Queens County, in the City of Jamaica, in

the State of New York, and is otherwise sui juris.

       3.      Plaintiff is allegedly obligated to pay a debt and is a consumer as defined by 15

U.S.C. § 1692(a)(3).

       4.      Defendant is a Limited Liability Company conducting business in the State of

New York and has its principal place of business in Williamsville, NY.

       5.      Defendant is a debt collector as defined by 15 U.S.C. § 1692(a)(6) and sought to

collect a consumer debt from Plaintiff.
 Case 1:20-cv-03381-AMD-JO Document 1 Filed 07/28/20 Page 2 of 4 PageID #: 2




        6.     At all times relevant to this Complaint, Defendant has acted through its agents,

employees, officers, members, directors, heir, successors, assigns, principals, trustees, sureties,

subrogees, representatives and insurers.

                                      Jurisdiction and Venue

        7.     Defendant is headquartered and conducts business in the State of New York.

Therefore, personal jurisdiction is established.

        8.     Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692(k)(d), which states

that such actions may be brought and heard before “any appropriate United States district court

without regard to the amount in controversy.”

        9.     Venue is proper in the United States District Court for the Eastern District of New

York pursuant to 28 U.S.C § 1391(b)(2) because Plaintiff resides within this District and a

substantial part of the events or omissions giving rise to the herein claims occurred in this

District.

                                        Factual Allegations

        10.    On or around November 27, 2019, Defendant placed a call to Plaintiff’s cell

phone, telephone number (959) XXX-1440, in connection with its efforts to collect an alleged

debt from Plaintiff.

        11.     The alleged debt arises from transactions that were for personal, family, and

household purposes.

        12.    Defendant recorded a message on Plaintiff’s voicemail on November 27, 2019.

        13.    The message that Defendant recorded on Plaintiff’s voicemail instructed Plaintiff

to call telephone number (866) 703-7961.

        14.    Telephone number (866) 703-7961 is assigned to Defendant.




                                                   2
 Case 1:20-cv-03381-AMD-JO Document 1 Filed 07/28/20 Page 3 of 4 PageID #: 3




       15.     Defendant did not state that it was “Admin Recovery, LLC” in the message it

recorded on Plaintiff’s voicemail.

       16.     Defendant failed to disclose its identity in the message it recorded on Plaintiff’s

voicemail.

       17.     Defendant intentionally concealed its identity to harass and trick Plaintiff.

                                     CLAIM FOR RELIEF
          Violations of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.

       18.     Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-17.

       19.     Defendant’s violations of the FDCPA include, but are not limited to, the

following:

               a. Defendant violated § 1692(d) of the FDCPA by engaging in conduct of which

                   the natural result is the abuse and harassment of the Plaintiff; and

               b. Defendant violated § 1692(d)(6) of the FDCPA by placing a telephone call

                   without disclosing its identity.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant as follows:

       21.     Statutory damages of $1000.00 pursuant to 15 U.S.C. § 1692(k);

       22.     Reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1692(k); and

       23.     Awarding such other and further relief as may be just, proper and equitable.

                                     JURY TRIAL DEMAND

       24.     Plaintiff demands a jury trial on all issues so triable


                                                       Respectfully submitted,




                                                  3
 Case 1:20-cv-03381-AMD-JO Document 1 Filed 07/28/20 Page 4 of 4 PageID #: 4




Dated: July 28, 2020                      /s/ Adam T. Hill
                                          Adam T. Hill
                                          The Law Offices of Jeffrey Lohman, P.C.
                                          28544 Old Town Front St., Suite 201
                                          Temecula, CA 92590
                                          P: (657) 236-3525
                                          E: AdamH@jlohman.com

                                          Attorneys for Plaintiff,
                                          RICARDO SHIVTAHAL




                                      4
